PER CURIAM.
By petition for a writ of certiorari we are asked to review a decision of the First District Court of Appeal, reported at 298 So.2d 504, construing the so-called “speedy trial” rule set forth in Rule 3.191(a)(2), Florida Rules of Criminal Procedure, and exercising the power of habeas corpus. We accepted jurisdiction based on direct conflict with our recent decision in State v. Hill, 313 So.2d 766, filed on March 19, 1975. Our opinion in Hill quashed a district court decision on which the lower court here relied.1
Our decision in Hill governs this proceeding in all respects, and the cause is remanded for further proceedings consistent with our opinion in Hill.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.

. State v. Hill, 299 So.2d 625 (1st Dist.Ct.App.Fla.1974).